DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 5/14/2020.  Claims 1-17 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119.

Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted on 5/14/2020, 7/20/2020, 3/12/2021, 4/14/2021, 11/9/2021, and 1/27/2022 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 5/14/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1, 3-7, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20070100530 A1) in view of Kajiyama (US 20170028972 A1).
8.	Regarding Claim 1, Mori teaches a… vehicle comprising: an engine including an electronic throttle valve mechanism that drives an air intake throttle valve via an actuator, and a first control unit that controls the engine (Mori: [0028] "Among them, the engine control system [first control unit] includes an engine control unit ECUL which is provided with CPU, ROM and RAM for calculating throttle opening [electronic throttle valve mechanism], ignition timing, amount of fuel to be injected, and the like, and to which actuators (not shown) [via actuator] for controlling the throttle opening and the like are connected."),
The… vehicle comprising a control unit including the first control unit and a second control unit, wherein the first control unit comprises an engine braking controller that controls the throttle valve so as to generate a force that offsets the engine braking of the engine when the vehicle is decelerated (Mori: [0009] and  [0024] "And, the torque restraining cancellation device is provided for cancelling the torque restraining operation [offset engine torque] performed by the torque restraining device, for a time period determined in response to a vehicle speed decreasing state of the vehicle, after a condition for initiating the automatic braking control performed by the automatic braking control device was fulfilled."  Also, "In this case, the torque restraining device TR [engine brake controller] is adapted to restrain the torque [offset engine braking] created on the wheels WL, WL to be applied with the torque, according to an engine brake provided by the engine."),
The… vehicle comprising a brake that brakes wheels, wherein the second control unit comprises an automatic brake controller that performs automatic brake control to automatically increase a braking force of the brake (Mori: [0029] "The adaptive cruise control system is adapted to calculate the distance between the vehicles, relative speed to the vehicle traveling ahead, desired vehicle speed, desired deceleration and the like, and adapted to be capable of performing the automatic braking control [automatically increase brake force] thorough the braking control unit ECU2 [second control unit, automatic brake controller]."),
And in case where it is determined that there is a possibility of collision of the… vehicle, the control unit controls the throttle valve to generate the force that offsets the engine braking, and then brakes the wheels through the automatic brake control in a state where the engine braking is offset and is constant (Mori: [0013] and [0023] "Or, the apparatus may further comprise a radar device for detecting a state in front of the vehicle [possibility of collision], and the automatic braking control device may apply the braking torque to each wheel, in response to the state detected by the radar device."  Also, "And, a torque restraining cancellation device CR is provided for cancelling the torque restraining operation [offset engine braking] performed by the torque restraining device TR, for a time period determined in response to a vehicle speed decreasing state of the vehicle, after a condition for initiating the automatic braking control [brakes wheels through automatic brake control] performed by the automatic braking control device AB was fulfilled." Note that Figure 4 shows that braking is constantly applied at the time of restraining cancelation [offset engine braking], until the driving torque is zero.).
Mori fails to teach a saddled vehicle.
	However, in the same field of endeavor, Kajiyama teaches a saddled vehicle (Kajiyama: [0006] "It is accordingly an object of the present invention to reduce a feeling of strangeness of a driver at a time of automatic brake control in an automatic brake device for a saddle riding type vehicle [saddled vehicle].").
Mori and Kajiyama are considered to be analogous to the claim invention because they are in the same field of vehicle control and automatic braking.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori to incorporate the teachings of Kajiyama to substitute a four wheeled vehicle with a saddled vehicle because it provides the benefit of automatic braking for more types of vehicles and increases the safety of occupants, the vehicle, and surroundings.
9.	Regarding Claim 3, Mori and Kajiyama remains as applied above in Claim 1, and further, Kajiyama teaches the brake comprises a rear wheel brake that brakes a rear wheel as the wheel (Kajiyama: [0027] "The rear brake 3 [brake comprises rear wheel brake] is configured as a hydraulic disk brake including a rear brake disk 5 attached to a rear wheel of the saddle riding type vehicle so as to be rotatable integrally with the rear wheel and a rear brake caliper 7 supplied with a hydraulic pressure (oil pressure) to clamp the rear brake disk 5 [brakes a rear wheel]."), 
And in the automatic brake control, the rear wheel that is a drive wheel to be driven by the engine is braked with the rear wheel brake (Kajiyama: [0040] and [0054] "Used as the difference between the wheel speeds of the front and rear wheels is for example a difference between the wheel speeds of the rear wheel as a driving wheel [rear wheel is drive wheel] and the front wheel as a driven wheel, a difference between the wheel speeds of the front and rear wheels due to a momentary actuation of the brake modulator 10, or the like.”  Also, "In step S4, as automatic brake control, the automatic brake control unit 21 first actuates only the rear brake 3 [braked with rear wheel brake] to generate a rear wheel braking force.").
10.	Regarding Claim 4, Mori and Kajiyama remains as applied above in Claim 3, and further, Kajiyama teaches the brake comprises a front wheel brake that brakes a front wheel that is a driven wheel (Kajiyama: [0007] and [0040] "The automatic brake device includes a front brake [comprises front wheel brake] and a rear brake capable of being actuated independently of each other and a brake modulator configured to control actuation of the front [brakes a front wheel] and rear brakes."  Also, "Used as the difference between the wheel speeds of the front and rear wheels is for example a difference between the wheel speeds of the rear wheel as a driving wheel and the front wheel as a driven wheel [front wheel that is a driven wheel], a difference between the wheel speeds of the front and rear wheels due to a momentary actuation of the brake modulator 10, or the like."),
And in the automatic brake control, the automatic brake controller brakes with the rear wheel brake prior to the front wheel brake (Kajiyama: [0054] "In step S4, as automatic brake control, the automatic brake control unit 21 [automatic brake controller] first actuates only the rear brake 3 [rear wheel brake prior to the front wheel brake] to generate a rear wheel braking force.").
11.	Regarding Claim 5, Mori and Kajiyama remains as applied above in Claim 1, and further, Mori teaches the first control unit performs control so that a deceleration in case where a braking force of the automatic brake control is combined with a force that offsets the engine braking is smaller than a predetermined deceleration (Mori: [0008] and [0024] "In accomplishing the above and other objects, the automatic braking apparatus comprises [combined forces] a torque applying device for applying a driving torque to at least a pair of wheels of the vehicle [offsets engine braking force], a torque restraining device for restraining the torque created on the wheels to be applied with the torque by the torque applying device...and an automatic braking control device for performing an automatic braking control [automatic brake control force]..."  Also, "The torque applying device TA includes an engine which constitutes a power train (not shown) installed in the vehicle. In this case, the torque restraining device TR is adapted to restrain the torque created on the wheels WL, WL to be applied with the torque, according to an engine brake provided by the engine [force that offsets engine braking]. As for the torque restraining device TR, a so-called retarder may be used [for smaller predetermined deceleration].").  
12.	Regarding Claim 6, Mori and Kajiyama remains as applied above in Claim 1, and further, Mori teaches the first control unit and the second control unit are provided separately (Mori: [Figure 2] Note that ECU1 and ECU2 are separated.). 
13.	Regarding Claim 7, Mori and Kajiyama remains as applied above in Claim 4, and further, Kajiyama teaches the front wheel brake brakes the front wheel in accordance with a hydraulic pressure (Kajiyama: [0026] "The front brake 2 is configured as a hydraulic disk brake including a front brake disk 4 attached to a front wheel of the saddle riding type vehicle so as to be rotatable integrally with the front wheel and a front brake caliper 6 supplied with a hydraulic pressure (oil pressure) [in accordance with hydraulic pressure] to clamp the front brake disk 4 [front wheel brake brakes front wheel]."),
And in the automatic brake control, the rear wheel brake is pressurized to brake the rear wheel (Kajiyama: [0027] "The rear brake 3 is configured as a hydraulic disk brake including a rear brake disk 5 attached to a rear wheel of the saddle riding type vehicle so as to be rotatable integrally with the rear wheel and a rear brake caliper 7 supplied with a hydraulic pressure (oil pressure) [rear wheel brake pressurized] to clamp the rear brake disk 5 [rear wheel brake brakes the rear wheel]."),
And simultaneously the front wheel brake is pressurized up to a predetermined pressure at which a vehicle body posture is not changed by the braking of the front wheel (Kajiyama: [0033] and [0054] "The brake modulator 10 supplies the oil pressure generated by the hydraulic circuit unit 11 to the front and rear brake calipers 6 and 7 as appropriate [predetermined pressures], thereby generating braking forces in the front and rear brakes 2 and 3."  Also, "Besides, in the present embodiment, only the rear brake 3 is first actuated [in automatic braking control] to generate a rear wheel braking force. Thus, the occurrence of pitching of the saddle riding type vehicle is suppressed [vehicle body posture is not changed], and the driver is given a feeling of deceleration.").  
14.	Regarding Claim 11, Mori and Kajiyama remains as applied above in Claim 3, and further, Mori teaches the first control unit performs control so that a deceleration in case where a braking force of the automatic brake control is combined with a force that offsets the engine braking is smaller than a predetermined deceleration (Mori: [0008] and [0024] "In accomplishing the above and other objects, the automatic braking apparatus comprises [combined forces] a torque applying device for applying a driving torque to at least a pair of wheels of the vehicle [offsets engine braking force], a torque restraining device for restraining the torque created on the wheels to be applied with the torque by the torque applying device...and an automatic braking control device for performing an automatic braking control [automatic brake control force]..."  Also, "The torque applying device TA includes an engine which constitutes a power train (not shown) installed in the vehicle. In this case, the torque restraining device TR is adapted to restrain the torque created on the wheels WL, WL to be applied with the torque, according to an engine brake provided by the engine [force that offsets engine braking]. As for the torque restraining device TR, a so-called retarder may be used [for smaller predetermined deceleration].").
15.	Regarding Claim 12, Mori and Kajiyama remains as applied above in Claim 4, and further, Mori teaches the first control unit performs control so that a deceleration in case where a braking force of the automatic brake control is combined with a force that offsets the engine braking is smaller than a predetermined deceleration (Mori: [0008] and [0024] "In accomplishing the above and other objects, the automatic braking apparatus comprises [combined forces] a torque applying device for applying a driving torque to at least a pair of wheels of the vehicle [offsets engine braking force], a torque restraining device for restraining the torque created on the wheels to be applied with the torque by the torque applying device...and an automatic braking control device for performing an automatic braking control [automatic brake control force]..."  Also, "The torque applying device TA includes an engine which constitutes a power train (not shown) installed in the vehicle. In this case, the torque restraining device TR is adapted to restrain the torque created on the wheels WL, WL to be applied with the torque, according to an engine brake provided by the engine [force that offsets engine braking]. As for the torque restraining device TR, a so-called retarder may be used [for smaller predetermined deceleration].").
16.	Regarding Claim 14, Mori and Kajiyama remains as applied above in Claim 3, and further, Mori teaches the first control unit and the second control unit are provided separately (Mori: [Figure 2] Note that ECU1 and ECU2 are separated.).  
17.	Regarding Claim 15, Mori and Kajiyama remains as applied above in Claim 4, and further, Mori teaches the first control unit and the second control unit are provided separately (Mori: [Figure 2] Note that ECU1 and ECU2 are separated.).
18.	Regarding Claim 16, Mori and Kajiyama remains as applied above in Claim 5, and further, Mori teaches the first control unit and the second control unit are provided separately (Mori: [Figure 2] Note that ECU1 and ECU2 are separated.). 
19.	Claim 2, 8-10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20070100530 A1), in view of Kajiyama (US 20170028972 A1), and in further view of Miyazaki (US 20140172217 A1).
20.	Regarding Claim 2, Mori and Kajiyama remains as applied above in Claim 1, and further, Mori teaches the first control unit controls a connected state of the clutch mechanism to reduce the engine braking (Mori: [0025] "Referring to FIG. 2, there is schematically illustrated an overall structure of a vehicle with the automatic braking apparatus according to an embodiment of the present invention...Also, the throttle opening of the throttle control apparatus TH is controlled and the fuel injection apparatus FI is actuated to control the fuel injected into the engine EG, in response to output of the electronic control unit ECU [first control unit]."  Note a skilled practitioner would recognize that a clutch would be in between the engine and transmission.).
	Mori fails to explicitly teach a clutch mechanism that disconnects and connects power transmission between the engine and a wheel.
	However, in the same field of endeavor, Miyazaki teaches a clutch mechanism that disconnects and connects power transmission between the engine and a wheel (Miyazaki: [0042] "The inertia running means that both the vehicle braking operation and the acceleration operation by a driver are canceled and that the vehicle 8 is running with the engine connecting/disconnecting clutch K0 [clutch mechanism that disconnects and connects power transmission] engaged while a so-called engine brake is applied to the vehicle 8."),
Wherein the first control unit controls a connected state of the clutch mechanism to reduce the engine braking (Miyazaki: [0042] "A driver may maintain a slight accelerator opening degree ACC [control connected state of clutch] so as to weaken the so-called engine brake [reduce engine braking] during high speed running and the cancelation of the acceleration operation also includes the case of maintaining a slight accelerator opening degree ACC so as to weaken the engine brake (a running load of a drive system) in this way such that the vehicle speed V is gradually reduced due to the running resistance." Note a skilled practitioner would recognize that controlling the accelerator opening would also be controlling the clutch engagement.).
Mori, Kajiyama, and Miyazaki are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori to incorporate the teachings of Kajiyama and Miyazaki to control automatic braking and engine braking 
21.	Regarding Claim 8, Mori, Kajiyama, and Miyazaki remains as applied above in Claim 2, and further, Kajiyama teaches the brake comprises a rear wheel brake that brakes a rear wheel as the wheel (Kajiyama: [0027] "The rear brake 3 [brake comprises rear wheel brake] is configured as a hydraulic disk brake including a rear brake disk 5 attached to a rear wheel of the saddle riding type vehicle so as to be rotatable integrally with the rear wheel and a rear brake caliper 7 supplied with a hydraulic pressure (oil pressure) to clamp the rear brake disk 5 [brakes a rear wheel]."), 
And in the automatic brake control, the rear wheel that is a drive wheel to be driven by the engine is braked with the rear wheel brake (Kajiyama: [0040] and [0054] "Used as the difference between the wheel speeds of the front and rear wheels is for example a difference between the wheel speeds of the rear wheel as a driving wheel [rear wheel is drive wheel] and the front wheel as a driven wheel, a difference between the wheel speeds of the front and rear wheels due to a momentary actuation of the brake modulator 10, or the like."  Also, "In step S4, as automatic brake control, the automatic brake control unit 21 first actuates only the rear brake 3 [braked with rear wheel brake] to generate a rear wheel braking force.").
22.	Regarding Claim 9, Mori, Kajiyama, and Miyazaki remains as applied above in Claim 8, and further, Kajiyama teaches the brake comprises a front wheel brake that brakes a front wheel that is a driven wheel (Kajiyama: [0007] and [0040] "The automatic brake device includes a front brake [comprises front wheel brake] and a rear brake capable of being actuated independently of each other and a brake modulator configured to control actuation of the front [brakes a front wheel] and rear brakes."  Also, "Used as the difference between the wheel speeds of the front and rear wheels is for example a difference between the wheel speeds of the rear wheel as a driving wheel and the front wheel as a driven wheel [front wheel that is a driven wheel], a difference between the wheel speeds of the front and rear wheels due to a momentary actuation of the brake modulator 10, or the like."),
And in the automatic brake control, the automatic brake controller brakes with the rear wheel brake prior to the front wheel brake (Kajiyama: [0054] "In step S4, as automatic brake control, the automatic brake control unit 21 [automatic brake controller] first actuates only the rear brake 3 [rear wheel brake prior to the front wheel brake] to generate a rear wheel braking force.").  
23.	Regarding Claim 10, Mori, Kajiyama, and Miyazaki remains as applied above in Claim 2, and further, Mori teaches the first control unit performs control so that a deceleration in case where a braking force of the automatic brake control is combined with a force that offsets the engine braking is smaller than a predetermined deceleration (Mori: [0008] and [0024] "In accomplishing the above and other objects, the automatic braking apparatus comprises [combined forces] a torque applying device for applying a driving torque to at least a pair of wheels of the vehicle [offsets engine braking force], a torque restraining device for restraining the torque created on the wheels to be applied with the torque by the torque applying device...and an automatic braking control device for performing an automatic braking control [automatic brake control force]..."  Also, "The torque applying device TA includes an engine which constitutes a power train (not shown) installed in the vehicle. In this case, the torque restraining device TR is adapted to restrain the torque created on the wheels WL, WL to be applied with the torque, according to an engine brake provided by the engine [force that offsets engine braking]. As for the torque restraining device TR, a so-called retarder may be used [for smaller predetermined deceleration].").
24.	Regarding Claim 13, Mori, Kajiyama, and Miyazaki remains as applied above in Claim 2, and further, Mori teaches the first control unit and the second control unit are provided separately (Mori: [Figure 2] Note that ECU1 and ECU2 are separated.).  
Regarding Claim 17, Mori, Kajiyama, and Miyazaki remains as applied above in Claim 9, and further, Kajiyama teaches the front wheel brake brakes the front wheel in accordance with a hydraulic pressure (Kajiyama: [0026] "The front brake 2 is configured as a hydraulic disk brake including a front brake disk 4 attached to a front wheel of the saddle riding type vehicle so as to be rotatable integrally with the front wheel and a front brake caliper 6 supplied with a hydraulic pressure (oil pressure) [in accordance with hydraulic pressure] to clamp the front brake disk 4 [front wheel brake brakes front wheel]."),
And in the automatic brake control, the rear wheel brake is pressurized to brake the rear wheel (Kajiyama: [0027] "The rear brake 3 is configured as a hydraulic disk brake including a rear brake disk 5 attached to a rear wheel of the saddle riding type vehicle so as to be rotatable integrally with the rear wheel and a rear brake caliper 7 supplied with a hydraulic pressure (oil pressure) [rear wheel brake pressurized] to clamp the rear brake disk 5 [rear wheel brake brakes the rear wheel]."),
And simultaneously the front wheel brake is pressurized up to a predetermined pressure at which a vehicle body posture is not changed by the braking of the front wheel (Kajiyama: [0033] and [0056] "The brake modulator 10 supplies the oil pressure generated by the hydraulic circuit unit 11 to the front and rear brake calipers 6 and 7 as appropriate [predetermined pressures], thereby generating braking forces in the front and rear brakes 2 and 3."  Also, "Besides, in the present embodiment, only the rear brake 3 is first actuated [in automatic braking control] to generate a rear wheel braking force. Thus, the occurrence of pitching of the saddle riding type vehicle is suppressed [vehicle body posture is not changed], and the driver is given a feeling of deceleration.").

Prior Art
26.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Fujita (US 20170166179 A1) is directed to determining if the negative pressure is insufficient and opening the throttle valve.
Moritani (US 20170232964 A1) is directed to automatic braking in order to avoid a collision and controlling the engine brake.
Taniguchi (US 5947221 A) is directed to adjusting the braking forces applied to the drive wheels by engine brake to have sufficient deceleration while retaining stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663